Citation Nr: 0007258	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date for a total rating based on 
individual unemployability, due to service-connected 
disabilities, earlier than November 12, 1996.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1955.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which granted a total rating for 
compensation purposes based on individual unemployability, 
effective November 12, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Following issuance of a final Board decision on service-
connected disability evaluation, a claim for individual 
unemployability was received on November 12, 1996.


CONCLUSION OF LAW

The criteria for an effective date prior to November 12, 
1996, for a total rating for compensation purposes based on 
individual unemployability, due to service-connected 
disabilities, have not been met. 38 U.S.C.A. §§ 1155, 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.400(o) and (r) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  

The veteran claims that the effective date of his award of 
individual unemployability should be earlier than November 
12, 1996, the date of receipt of a formal claim.  The veteran 
contends that VA medical records dated prior thereto 
constitute informal claims for increased evaluations for 
service-connected disabilities or for individual 
unemployability.  The veteran contends that the RO erred by 
failing to consider these informal claims.  

In addition, the veteran contends that these informal claims, 
along with a February 1996 Board decision denying service 
connection for irritable bowel syndrome and denying an 
evaluation in excess of 10 percent for residuals of a 
colostomy, constitute evidence of continuous prosecution of a 
claim for increased evaluations or a claim for individual 
unemployability.  

Finally, the veteran points out that his November 1996 claim 
for individual unemployability alleged that he had last 
worked in 1993.  In light of this fact, the veteran argues 
that VA has failed in its duty to assist him by neglecting to 
seek a medical opinion as to when he became unemployable, and 
whether such unemployability was due to service-connected 
disability.  

It is undisputed that compensation benefits may not be 
awarded earlier than the date of grant of service connection.  
In this case, the earliest date of establishment of service-
connected disability is September 25, 1981.  However, 
unappealed Board decisions dated in October 1985, February 
1986, March 1987, August 1989, December 1990, April 1992 and 
February 1996, adjudicated entitlement to ratings assigned 
for the service-connected disabilities prior to February 23, 
1996, based on claims for increased ratings.  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered, in the absence of 
demonstration of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A, 7104 (West 1991).  The veteran has not alleged 
clear and unmistakable error as to any prior Board decision.  
Fugo v. Brown, 6 Vet.App. 40 (1993).  

Following the February 23, 1996 Board decision, no other 
correspondence was received from the appellant until 
November 12, 1996, when he submitted his formal application 
for increased compensation based on individual 
unemployability.  Any application for an increased rating 
that is received after final disallowance of an earlier claim 
will be considered a reopened claim.  38 C.F.R. § 3.160(e) 
(1996).

Receipt of report of examination or hospitalization by VA, 
evidence from a private physician or competent layman, and 
evidence from state or other institutions, will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  38 C.F.R. 3.157(b).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim. 38 C.F.R. § 3.155 
(1996).

Regardless of whether a claim for entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) due to service-connected disability is 
viewed as part and parcel of a continually prosecuted claim 
for an increase in disability evaluations, or a reopened 
claim for a separate and different benefit, the provisions of 
38 C.F.R. § 3.400(o)(2) and (r) remain for application, in 
conjunction with 38 U.S.C.A. § 7104 outlined above.  
According to the regulations, the effective date of a claim 
for entitlement to an increase in disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such a date, 
otherwise, the effective date will be the date the claim was 
received. 38 C.F.R. § 3.400(o)(2) and (r).  In light of 38 
U.S.C.A. § 7104, even assuming that the veteran has been 
totally disabled due to his service-connected disabilities 
for some time, the earliest effective date assignable would 
be following the final Board decision of February 23, 1996.  
The record contains no clinical evidence as to the veteran's 
disability status during the period following the February 
23, 1996 final Board decision and the November 12, 1996 TDIU 
claim.  As such, there is no basis in the law and regulations 
for the assignment of an earlier effective date, prior to 
November 12, 1996. 

The Board also finds that no useful purpose would be served 
by seeking a medical opinion as to when the veteran became 
unemployable by virtue of service-connected disability.  
Based on the lack of contemporaneous evidence of entitlement 
to individual unemployability, dated within the nine month 
period prior to November 12, 1996 and following the February 
23, 1996 Board decision, any medical opinion asserting 
unemployability before that date by virtue of service-
connected disability would be speculative. 

In light of the above, the Board finds that the preponderance 
of the evidence is against an effective date earlier than 
November 12, 1996, for a total rating based on individual 
unemployability, due to service-connected disabilities.  The 
appeal is denied.


ORDER

An effective date prior to November 12, 1996, for assignment 
of a total rating based on individual unemployability, due to 
service-connected disabilities, is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

